Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 11, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants' amendment filed on 01/13/2021 has been fully reviewed and is sufficient to overcome previous rejections: 
Regarding claim1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "wherein the performance output metrics comprises of statistical measures of error distribution including bias, variance of 90% limit of agreement" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-6 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 7, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "generating a synthetic waveform for a constellation of all combinations of input parameters fundamental frequency and modulating frequency" in combination with other limitations in the claims as defined by Applicants.
Claim 8 depend from allowed claim 7 and therefore is also allowed.
Regarding claim 10, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "wherein a synthetic model is used in generating the at least one synthetic waveform…wherein the scaling factor transposes a dimensionless ECG representation z to mV/(radxs)" in combination with other limitations in the claims as defined by Applicants.

Regarding claim 18, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "wherein the comparing the output values to the at least two input values generating the at least one synthetic waveform …frequency fr" in combination with other limitations in the claims as defined by Applicants.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 13, 2021